Citation Nr: 1815538	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of fracture, right index and middle fingers.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a right wrist disability. 

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and May 2012 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal of the matters seeking service connection for lumbar spine, right wrist, and right shoulder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's residuals of fracture of the right middle finger has been manifested by a gap of at least 2.5 centimeters between the fingertip and proximal transverse crease of the palm, with no favorable or unfavorable ankylosis. 

2.  Throughout the pendency of the appeal, the Veteran's residuals of fracture of the right index finger has been manifested by competent and credible reports of pain with use. 

3.  The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by in-service noise exposure. 



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for residuals of fracture of the right middle finger, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2017).

2.  The criteria for an initial compensable rating, but no higher, for residuals of fracture of the right index finger, are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5229.

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.           §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis

Increased rating for right index and middle finger

The Veteran asserts that his right index and middle finger disability is worse than the currently-assigned noncompensable rating.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id. 

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran was assigned a noncompensable rating for the grant of service connection for the right index and middle finger in an October 2011 rating decision.  New evidence was received within a year of the rating decision and a May 2012 rating decision also denied a compensable rating.  The Veteran filed a timely notice of disagreement in November 2012.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute functional loss and is just one fact to be considered when evaluating functional impairment).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the Veteran was granted service connection for the index and middle finger of the right hand, rated as noncompensable.  

The Veteran underwent a VA hand examination in September 2015.  The Veteran reported that he was right hand dominant.  The Veteran reported that his right index and middle finger disabilities make it painful to fire a weapon and difficult to coach ball.  He reported intermittent pain that was aggravated by writing and grasping, for which he uses ice to manage.  Upon physical examination, the VA examiner noted abnormal range of motion in the right hand in both the index and the middle finger.  The index finger reflected maximum flexion in the metacarpophalangeal joint to 80 of 90 degrees, maximum flexion in the proximal interphalangeal joint to 80 of 100 degrees, and maximum flexion in the distal interphalangeal joint of 70 degrees.  Extension for all joints of the index finger was full to 0 degrees.  The middle finger reflected maximum flexion in the metacarpophalangeal joint to 70 of 90 degrees, maximum flexion in the proximal interphalangeal joint to 75 of 100 degrees, and maximum flexion in the distal interphalangeal joint of 65 degrees.  Extension for all joints of the middle finger was full to 0 degrees.  

The VA examiner noted that there was a gap between the pad of the thumb and the proximal transverse crease of the hand on maximal finger flexion of the index finger of 2 centimeters and of the middle finger of 3 centimeters.  The examiner did note that there was minimal effort on range of motion testing, to include testing for gap between fingers and proximal transverse crease of the hand.  It was noted that there was pain on examination of finger flexion, but there was no functional loss.  There was evidence of localized tenderness or pain on palpation, wherein the Veteran visibly grimaced with palpation of the MDP joints and proximal phalanx of the 3rd to 5th digits.  The VA examiner noted that pain, weakness, fatiguability, or incoordination did not limit the functional ability of the Veteran's right hand over time due to repeated use or flare-ups.  Muscle strength testing reflected a 4/5 of the right hand.  There was no right hand ankylosis, no scars, and no additional physical findings related to the right-hand disability.  

The Veteran underwent a VA hand examination in April 2016.  The Veteran reported having intermittent pain in the fingers, with flare-ups during weather changes at times of overuse.  The Veteran also reported he is unable to ride his motorcycle and has difficulty writing.  Upon physical examination, the VA examiner noted abnormal range of motion in the right hand in both the index and the middle finger.  The index finger reflected maximum flexion in the metacarpophalangeal joint to 80 of 90 degrees, maximum flexion in the proximal interphalangeal joint to 80 of 100 degrees, and maximum flexion in the distal interphalangeal joint of 70 degrees.  The middle finger reflected maximum flexion in the metacarpophalangeal joint to 70 of 90 degrees, maximum flexion in the proximal interphalangeal joint to 75 of 100 degrees, and maximum flexion in the distal interphalangeal joint of 65 degrees.  Extension of all of the joints of both the index and middle fingers was full.  The VA examiner noted that there was a gap between the pad of the thumb and the proximal transverse crease of the hand on maximal finger flexion of the index finger of 2 centimeters and of the middle finger of 3 centimeters.  It was noted that there was pain on examination which caused functional loss on finger flexion, finger extension, and opposition with the thumb.  The VA examiner noted that pain after repetitive use, but not during flare-ups, significantly limited the functional ability of the Veteran's right hand.  The VA examiner also indicated that less movement than normal due to ankylosis, adhesions, etc., are contributing factors of the Veteran's disability.  Muscle strength testing reflected a 4/5 of the right hand.  There was no right hand ankylosis, no scars, and no additional physical finding related to the right-hand disability.  

In this case, throughout the increased rating period on appeal, the Veteran is in receipt of a noncompensable rating for his right index and middle finger disability under the provisions of 38 C.F.R. § 4.71a, DC 5223.  

He contends that he is entitled to a higher disability rating in light of his difficulty in firing a weapon, which he alleges limit his employment opportunities, and coaching and writing, which impact his work in schools.  Further, his right hand is his dominant hand, and he alleges he has difficulty performing tasks that require grasping objects.  

DC 5223 addresses favorable ankylosis of two digits of one hand.  When the index and middle fingers are involved, a 20 percent disability rating is assigned.  The highest, 30 percent, disability rating under this code is only assigned when there is favorable ankylosis of the thumb and any other finger.  38 C.F.R. § 4.71a.  

DC 5225 contemplates both favorable and unfavorable ankylosis of the index finger and provides for a 10 percent disability rating.  Id.  

DC 5226 contemplates favorable and unfavorable ankylosis of the long/middle finger and provides for a 10 percent disability rating.  Id.  
DC 5229 contemplates the limitation of motion for the index or long finger and provides for a noncompensable rating with a gap of less than 2.5 centimeters between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  Under DC 5229, a 10 percent disability rating with a gap of 2.5 centimeters or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

Importantly, under 38 C.F.R. 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, note (2) says, when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is otherwise not specified in the rating schedule, the evaluation level as assigned will be that which best represents the overall disability, assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  

At the outset, the Board finds that the right index and middle finger are more appropriately rated separately under DC 5229, which addresses limitation of motion of the index or long finger. 38 C.F.R. § 4.71a.  

First, the Board will address whether a higher initial rating is warranted for the middle finger.  Under DC 5229, a 10 percent disability rating is assigned where there is a gap of 2.5 centimeters or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  The September 2015 VA examination revealed a gap between the pad of the thumb and the middle finger of 3 centimeters.  There was also evidence of localized tenderness or pain on palpation, wherein the Veteran visibly grimaced with palpation of the MDP joints and proximal phalanx of the 3rd to 5th digits.  

On the April 2016 VA examination, there was a gap between the pad of the thumb and the proximal transverse crease of the hand on maximal finger flexion of the middle finger of 3 centimeters.  The VA examiner also indicated there was pain on examination which caused functional loss on finger flexion, finger extension, and opposition with the thumb. 

The Board finds that the medical evidence supports a rating of 10 percent under DC 5229 as the Veteran's right middle finger disability is manifested by a gap of 2.5 centimeters or more between the fingertip and the proximal transverse crease of the palm.  A 10 percent rating is the highest schedular rating available under DC 5229.  

As noted, the Veteran's disability is most properly evaluated under DC 5229, however as there are higher schedular ratings available for the fingers under 38 C.F.R. §4.71a, they will also be considered.  The only other DC that evaluates disability of the middle finger alone is DC 5226.  However, the maximum rating provided is 10 percent; therefore, it need not be further discussed.  Higher ratings under DC 5223 require involvement of more than one finger, thus, evaluation under this DC will be discussed after determining whether the index finger is entitled to a separate compensable rating.  

Next, the Board will address whether a separate compensable rating is warranted for the index finger.  The September 2015 VA examination revealed full extension of all joints of the index finger and limited flexion of the finger with maximum flexion in the metacarpophalangeal joint to 80 of 90 degrees, maximum flexion in the proximal interphalangeal joint to 80 of 100 degrees, and maximum flexion in the distal interphalangeal joint of 70 degrees.  There was also a gap between the pad of the thumb and the index finger of 2 centimeters.  There was also evidence of pain on examination which caused functional loss on finger flexion.  There was no right hand ankylosis, no scars, a no additional physical findings related to the right-hand disability.  

On the April 2016 VA examination, the Veteran's right middle finger extension was full in all joints of the finger.  Flexion was defined by maximum flexion in the metacarpophalangeal joint to 80 of 90 degrees, maximum flexion in the proximal interphalangeal joint to 80 of 100 degrees, and maximum flexion in the distal interphalangeal joint of 70 degrees.  The VA examiner noted that there was a gap between the pad of the thumb and the index finger of 2 centimeters.  It was noted that there was pain on examination which caused functional loss on finger flexion, finger extension, and opposition with the thumb.  The VA examiner noted that pain significantly limited the functional ability of the Veteran's right hand over time, but not during flare-ups.  The VA examiner also indicated that less movement than normal due to ankylosis, adhesions, etc. are contributing factors of the Veteran's disability; however, it was specifically noted that the Veteran did not have ankylosis of the right hand.  Muscle strength testing reflected a 4/5 of the right hand.  There were no additional physical findings related to the right-hand disability.  

The Veteran's right index finger disability is not manifested by a gap of less than 2.5 centimeters between the fingertip and the proximal transverse crease of the palm or extension limited by more than 30 degrees.  Therefore, under DC 5229, the Veteran would not be entitled to a compensable rating for his right index finger disability.  

However, the Board finds that the medical evidence supports a rating of 10 percent pursuant to 38 C.F.R. § 4.59, for painful motion.  

At the September 2015 VA examination, the Veteran reported trouble firing a weapon or coaching ball due to the pain in his fingers.  He also reported intermittent pain aggravated by writing and grasping.  The September 2015 VA examiner noted the Veteran experienced pain on flexion and pain on palpation.  The April 2016 VA examination report also reflects reports of intermittent pain in the index finger, with flare-ups during weather changes at times of overuse.  The Veteran also reported he is unable to ride his motorcycle and has difficulty writing.  The April 2016 VA examiner noted pain on range of motion examination caused functional loss upon flexion, extension, and opposition with thumb.  

The Board finds that the Veteran has credibly reported right index finger pain throughout the appeal period, notably the consistent reports of pain reflected in the September 2015 and April 2016 VA examinations when gripping or writing.  Additionally, these reports are supported by the objective evidence on examination of pain with repetitive use and on examination.  Given the credible reports of painful motion, the Board finds that a 10 percent rating for the right index finger disability is warranted.  38 C.F.R. § 4.59, 4.71a, DC 5229; Burton, 25 Vet. App. at 5 (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint); see also Butts v. Brown, 5 Vet. App. at 539 (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

In summary, the Board finds that the criteria for an initial 10 percent rating for the right index finger pursuant to 38 C.F.R. § 4.59 have been met.  

The Board also considered other DCs which may potentially provide a higher rating for the Veteran's right index finger disability.  The only other DC that evaluates disability of the index finger alone is DC 5225.  However, the maximum rating provided is 10 percent; therefore, it need not be further discussed.  

The Veteran's finger disabilities also are not entitled to a higher disability rating of 20 percent under DC 5223 as the Veteran's right index and middle finger disabilities are not manifested by favorable ankylosis of two digits of one hand.  

Therefore, the Board concludes that the Veteran is entitled to separate 10 percent, but no higher, ratings for the right index and middle fingers.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims he has tinnitus that began in service.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  On an April 2012 VA hearing loss and tinnitus examination, the Veteran reported he experiences tinnitus whenever he is exposed to loud noises, including loud students, ballgames, including music from the band at such games, consistent elements of his occupation as a teacher and coach.  He noted that ringing does not occur without noise exposure, and that he is exposed to noise on a daily basis.  The Veteran also reported that he cannot concentrate, which affects his ability to teach.  The Veteran has competently stated that he has tinnitus, and the Board finds his statements to be credible.  Therefore, there is evidence of a current disability. 

With respect to the second element of service connection, an in-service event or injury, the Veteran's records reflect that he was exposed to loud noise in service.  A Medical Surveillance Questionnaire dated September 2003 reflects that the Veteran was assigned to the USS Wasp LHD-1, and would potentially be exposed to noise hazardous to his hearing, for which he was provided ear plugs as protective equipment.  A March 2005 Hearing Conservation Data report reflects that the Veteran had steady noise exposure as due to his work on-board the USS Wasp LHD-1.  An August 2006 Hearing Conservation Data report also reflects that the Veteran had steady noise exposure as due to his work on-board the USS Wasp LHD-1.  The Veteran has reported that in 2004 or 2005 he was exposed to loud noise through a speaker next to his bunk.  He contends that he went to sick call the next day when ringing and pain persisted.  

The Veteran's service personnel records show that he served on the USS Wasp LHD-1 for three years as a deck seaman.  The September 2003 Medical Surveillance Questionnaire notes that the Veteran was expected to be exposed to hazardous noise as part of his work on the USS Wasp and that he was issued ear plugs preemptively.  Also, hearing conservation testing throughout service reflects consistent exposure to loud noise.  Therefore, the noise exposure described by the Veteran is consistent with the circumstances of his service.  The Board finds that the evidence establishes an in-service injury, i.e., acoustic trauma. 

Finally, the Veteran has consistently and completely reported tinnitus since service when exposed to loud noise, such as loud students and ball games.  The Board finds the Veteran's statements that he has been experiencing tinnitus continuously since he was in service to be competent and credible and places great weight of probative value on them.

The Board acknowledges that the April 2012 VA audiology examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure because there is no hearing loss or shift with which to correlate hearing loss or tinnitus.  The Board places little weight of probative value on this opinion as it did not consider the Veteran's lay statements, and did not give adequate consideration to the evidence of record regarding the onset and continuity of tinnitus during and since service.

Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

A 10 percent disability evaluation for a right middle finger disability, but no higher, pursuant to the regulations governing VA disability payments, is granted.  

A 10 percent disability evaluation for a right index finger disability, but no higher, pursuant to the regulations governing VA disability payments, is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran also asserts that he is entitled to service connection for a lumbar spine disability, right wrist disability, and a right shoulder disability.  

While the Board regrets the additional delay, these claims must be remanded for additional development prior to adjudication.  

The Veteran filed his claims for service connection in November 2010, alleging that he sustained an injury or injuries aboard the USS Wasp LHD-1 to his lumbar spine, right wrist, and right shoulder.  The Veteran was provided a VA examination in August 2011.  In his August 2013 VA Form 9, he alleged that his VA examination was incomplete and unsupported and he also indicated that he has experienced ongoing residuals from his in-service injuries.

The VA examination report reflects that the examiner reviewed the Veteran's file and performed a physical examination.  After a physical examination, the VA examiner opined that he could not explain the Veteran's reports of pain and instability of his right wrist and right shoulder conditions.  The VA examiner also did not identify or discuss the indication in the service treatment records that the Veteran may have had an injury to his right shoulder prior to service.  Further, the VA examiner noted that he could not see any ongoing treatment "needed" for the Veteran's reported lumbar spine condition.  Essentially, it appears the examiner concluded the Veteran did not have any current disabilities of the lumbar spine, right shoulder, or right wrist.  However, as the Veteran has indicated since the 2011 examination that he has experienced ongoing residuals from in-service injuries to these joints, it appears that a new examination is warranted to determine whether he has any current disabilities.  

In addition, the record indicates that the Veteran receives VA treatment and the most recent VA treatment records are from August 2017.  Therefore, on remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from August 2017 to the present. 

2.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA examination or examinations by an appropriate medical professional to assess the etiology of the Veteran's low back disability, right wrist disability, and right shoulder disability.  The entire file should be reviewed by the clinician.  

The electronic claims file must be made available to the clinician.  All pertinent symptomatology and findings must be reported in detail.  The clinician must conduct all indicated diagnostic tests, evaluations, and studies, and the examiner must identify, to the extent possible, any disabilities from which the Veteran suffers with relation to his lumbar spine, right wrist, and right shoulder.  The reviewing clinician should provide an opinion on the following questions: 

(a)  If it is determined the Veteran has had a lumbar spine disability during the appeal period (from November 2010 to the present), then is it at least as likely as not (50 percent or greater probability) that any identified lumbar spine disability was caused by or is etiologically related to any incident of active duty, to include reports of an injury after lifting heavy boxes in February 2003 or treatment following a motor vehicle accident in April 2005, as reflected in the service treatment records (STRs)?

(b)  If it is determined the Veteran has had a right wrist disability during the appeal period (from November 2010 to the present), then is it at least as likely as not (50 percent or greater probability) that any identified right wrist disability was caused by or is etiologically related to any incident of active duty, to include reports of an injury in October 2005 after the right hand and wrist was slammed into a hatch, as reflected in the STRs?

(c)  If it is determined the Veteran has had a right shoulder disability during the appeal period (from November 2010 to the present), then is there clear and unmistakable (obvious or manifest) evidence that any diagnosed right shoulder disability preexisted the Veteran's active duty service? 

(d)  If the answer to (c) is that a diagnosed right shoulder disability preexisted the Veteran's service, then is there clear and unmistakable (obvious or manifest) evidence that any such disability DID NOT increase in severity beyond the natural progression of the disability during the Veteran's active duty service? 

(e)  If the answer to (c) or (d) is "no", then is it at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability was caused by or is etiologically related to any incident of active duty, to include reports of pain and numbness in January 2004 or reports of a moderate shoulder strain in June 2006, as reflected in the STRs?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


